Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (US Patent No. 8,057,200).

Kang teaches:

limitations from claim 1, a linear compressor (FIG. 4) comprising: a cylinder (2) that defines a compression space (P) configured to receive refrigerant; and a discharge unit (58-59) that defines a discharge space (D1) configured to receive the refrigerant discharged from the compression space, wherein the discharge unit comprises: a discharge cover (59) that defines an inner space therein, and a discharge plenum (58) that is disposed in the inner space of the discharge cover, and wherein the discharge plenum of the discharge unit comprises: a plenum flange that extends radially, a plenum seating part, a plenum body, and a plenum extension part (58b) that extend radially from an inner side end of the plenum flange, and a plenum guide surface that extends from an outer side end of the plenum flange and that is disposed in the inner space of the discharge 


    PNG
    media_image1.png
    731
    605
    media_image1.png
    Greyscale








Claim(s) 1-2, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Patent No. 6,824,365).

Park teaches:

limitations from claim 1, a linear compressor (FIG. 8 and FIG. 15) comprising: a cylinder (20) that defines a compression space (P) configured to receive refrigerant; and a discharge unit (FIG. 15) that defines a discharge space (273) configured to receive the refrigerant discharged from the compression space, wherein the discharge unit comprises: a discharge cover (211’) that defines an inner space therein, and a discharge plenum (400) that is disposed in the inner space of the discharge cover, and wherein the discharge plenum of the discharge unit comprises: a plenum flange that extends radially, a plenum seating part, a plenum body, and a plenum extension part (280) that extend radially from an inner side end of the plenum flange, and a plenum guide surface (~400) that extends from an outer side end of the plenum flange and that is disposed in the inner space of the discharge cover (see FIG. 15 as annotated 


    PNG
    media_image2.png
    491
    440
    media_image2.png
    Greyscale



limitations from claim 2, wherein the plenum flange of the discharge plenum of the discharge unit extends radially such that the outer side end of the plenum flange is in contact with the inner space of the discharge cover of the discharge unit (see FIG. 15, the space as shown to the right of the plenum 400), and wherein the plenum guide surface of the discharge plenum of the discharge unit extends axially upward from the outer side end of the plenum flange (see annotated FIG. 15 above, and also FIG. 8-9 wherein the guide surface at 214 extends upward from the flange and remains in contact with the cover);

limitations from claim 19, wherein the plenum guide surface is an outer circumferential surface of the discharge plenum, and the inner side surface of the discharge cover is an inner circumferential surface of the discharge cover (see annotated FIG. 9 below);


    PNG
    media_image3.png
    414
    443
    media_image3.png
    Greyscale


limitations from claim 20, wherein an inner diameter of the discharge cover defined by the inner side surface of the discharge cover is equal to an outer diameter of the discharge plenum defined by the plenum guide surface (see annotated FIG. 15 above at “guide surface contacts cover 211’);


limitations from claim 16, a linear compressor (FIG. 8 and FIG. 15) comprising: a cylinder (20) that defines a compression space (P) configured to receive refrigerant; a frame disposed radially outside of the cylinder (see C. 2 Lines 40-



    PNG
    media_image4.png
    491
    439
    media_image4.png
    Greyscale


 


    PNG
    media_image5.png
    414
    443
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    409
    442
    media_image6.png
    Greyscale




Allowable Subject Matter
Claims 4-9, 10-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites limitations describing a valve spring and associated support part that are mounted within two portions of a plenum seating part. The prior art does not teach the plenum parts shaped as claimed, nor relative locations of the spring mount.
Claim 5 include a sleeve extending from the discharge cover such that both the plenum seating part and the plenum body extend to contact the sleeve. The prior art teaches no such sleeve.

Claims 10 and 15 teach a bearing groove for passing refrigerant in either of the plenum guide surface or the discharge cover inner wall. The closest prior art to Kang and Park do not teach such a passage.
Claim 14 teaches three discharge chambers relatively spaced from one another, the prior art does not teach three chambers with the claimed relative locations.


Response to Arguments
Applicant’s arguments, see response, filed 04/26/2021, with respect to the rejection(s) of claim(s) 1 and 16 under Lilie and claim(s) 16 under Par (FIG. 8) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection with respect to claim 1 is made in view of both Park (6,824,365 – FIG. 15) and Kang (8,057,200).
FIG. 15 of Park is newly relied upon to teach the limitations of the claims in light of the amendments. Regarding applicant’s arguments on Page 10 of the response with respect to FIG. 8 the applicant argues that the plenum of Park does not contact the cover. It can be seen in FIG. 9 and FIG. 15 that a guide surface formed as part of plenum 400, extends outward to contact at least portions of cover 211’.

    PNG
    media_image4.png
    491
    439
    media_image4.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746